Title: To Benjamin Franklin from David Hall, 20 April 1760
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. April 20. 1760.
          
          In mine to you, of the 18th Instant, by the Friendship, Capt. Falconer, was inclosed the first Copy of a Bill of Exchange for £100 Sterling; which, with what I had sent you before, I told you amounted to Two Thousand Forty-nine Pounds, Twelve Shillings, and Five Pence Sterling, remitted you since you left Philadelphia, and for which I desired you would give me Credit, and to advise me of the Receipt of the Bill, as usual. In it I also acquainted you that Parson Smith denied his being with Mr. Osborne, or saying any thing to my Disadvantage; but that, notwithstanding, I was convinced what you wrote was true. I likewise told you the Fount of Brevier was much wanted; and that I had not heard from you since some Time in August last, the Reason of which I could not conceive. I have now sent you the second Copy of the above Bill, and am, Sir, Yours very sincerely
          
            D. Hall
            To Mr. Franklin.By the Three Friends, Killner, to London.
          
        